                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERFECTO BAUER GARCIA,                            Case No. 19-cv-00003-EMC
                                   8                    Plaintiff,
                                                                                           ORDER ADOPTING REPORT AND
                                   9             v.                                        RECOMMENDATION
                                  10     MARK BOESSENECKER, et al.,                        Docket No. 6
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Perfecto Bauer Garcia has filed suit against (1) Mark Boessenecker (a superior
                                  14   court judge); (2) Gary A. Van Camp (a deputy district attorney or “DDA”); and (3) Michael
                                  15   Moore (an officer with the Napa Police Department or “NPD”). Although not entirely clear, it
                                  16   also appears that Mr. Garcia intended to name as defendants (4) Andrew Hess (an officer with the
                                  17   NPD) and (5) Kevin Marks (the Deputy Chief Building Official for Napa).
                                  18          The complaint against Defendants is not always clearly pled but it appears that Mr. Garcia
                                  19   alleges as follows.
                                  20          (1) Judge Boessenecker. Criminal proceedings were initiated against Mr. Garcia,
                                  21              apparently for an incident that took place in late 2016 in which Mr. Garcia allegedly
                                  22              drove his car at his neighbor Darrel Hanson. Mr. Garcia and Mr. Hanson appear to
                                  23              have had a longstanding feud. Mr. Garcia seems to claim that, in this incident, Mr.
                                  24              Hanson actually attacked and/or threatened him. According to Mr. Garcia, Judge
                                  25              Boessenecker discriminated against him during the trial and favored Mr. Hanson. See
                                  26              Compl. ¶¶ 12, 20. Mr. Garcia also claims that, at sentencing, the judge acted
                                  27              improperly against him by barring him from recording harassment by Mr. Hanson. See
                                  28              also Docket No. 1, at 22 (hearing transcript). Finally, Mr. Garcia claims that the judge
                                   1      violated his rights by sending him to jail for a probation violation, see also Docket No.

                                   2      1, at 69 (hearing transcript), even though Mr. Garcia suffers from severe sleep apnea

                                   3      and stage 3 kidney disease. See Compl. ¶¶ 6, 9.

                                   4   (2) DDA Van Camp. DDA Van Camp was the prosecutor during the criminal proceedings

                                   5      against Mr. Garcia. According to Mr. Garcia, DDA Van Camp left out evidence that

                                   6      cast Mr. Hanson, the alleged victim, in a negative light. See Compl. ¶¶ 10, 20.

                                   7   (3) Officer Moore. Mr. Garcia alleges that, after the criminal proceedings concluded and

                                   8      he was in jail, he asked Officer Moore to press charges against Mr. Hanson for using a

                                   9      deadly weapon against him and threatening his life, but Officer Moore did nothing.

                                  10      See Compl. ¶ 9. The alleged attack seems to have been the incident at issue in the

                                  11      criminal proceedings – i.e., where Mr. Garcia was charged with driving his car at Mr.

                                  12      Hanson, but Mr. Garcia claimed that, during the incident, Mr. Hanson actually attacked
Northern District of California
 United States District Court




                                  13      and/or threatened him.

                                  14   (4) Officer Hess. According to Mr. Garcia, in 2002, there was an incident in which Mr.

                                  15      Hanson drove his car at Mr. Garcia’s father and his dog. Officer Hess took the police

                                  16      report for the incident, but nothing ever happened; Officer Hess said that there was “no

                                  17      evidence.” Compl. ¶ 10; see also Docket No. 12, at 3 (report authored by Mr. Garcia).

                                  18   (5) Mr. Marks. Mr. Garcia alleges that, after the Napa earthquake in 2014, he needed to

                                  19      fix the foundation on his house and a Napa building inspector approved his permit.

                                  20      Mr. Garcia then had his foundation fixed. Subsequently, he received a letter from the

                                  21      city stating that the foundation was not sufficient to support the house and the house

                                  22      was deemed unsafe. In November 2018, Mr. Marks, whose title is Deputy Chief

                                  23      Building Official, sent an email to Mr. Garcia, in which he stated, inter alia: “[T]he

                                  24      property needs to be in safe condition, and as you know, the foundation issue has not

                                  25      been taken care of. In fact, the California State License Board investigated the

                                  26      foundation and determined that the foundations would not support the building as it

                                  27      sits. [¶] Occupancy of the house is unlawful in its current state. It was deemed an

                                  28      unsafe structure after the 2014 Napa Earthquake, and it was ordered not to be occupied
                                                                                2
                                   1              until repairs were made. [¶] So, just so you are clear, the inspection that was done by

                                   2              Marie Taylor back in 2016 is not valid and until the foundation is repaired under a new

                                   3              permit, or the house is lowered to its original state, no permits can be issued. This is a

                                   4              safety requirement that cannot be waived.” Docket No. 1, at 99 (email) (emphasis in

                                   5              original).

                                   6          After Mr. Garcia filed his complaint, Judge Laporte granted his application to proceed in

                                   7   forma pauperis. Thereafter, she issued a report and recommendation in which she recommended

                                   8   that the claims against Judge Boessenecker, DDA Van Camp, Officer Moore, and Officer Hess be

                                   9   dismissed with prejudice. She further recommended that the claims against Mr. Marks be

                                  10   dismissed but with leave to amend. See Docket No. 6 (R&R at 3). Mr. Garcia did not file any

                                  11   objections to the report and recommendation, although he did file some additional exhibits in

                                  12   support of his complaint.
Northern District of California
 United States District Court




                                  13          The Court has reviewed the report and recommendation as well as the additional exhibits

                                  14   filed by Mr. Garcia. The exhibits do not affect Judge Laporte’s analysis. The Court finds Judge

                                  15   Laporte’s report and recommendation thorough, complete, and well reasoned and therefore adopts

                                  16   it in every respect. Accordingly, the Court orders that the claims against Judge Boessenecker,

                                  17   DDA Van Camp, Officer Moore, and Officer Hess be dismissed with prejudice. The claims

                                  18   against Mr. Marks are also dismissed. However, the Court shall give Mr. Garcia an opportunity to

                                  19   file an amended complaint as to Mr. Marks only. The Court advises Mr. Garcia that, in the

                                  20   amended complaint, he should clearly and specifically state what the alleged wrongdoing of Mr.

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         3
                                   1   Marks was. Mr. Garcia should also identify what legal rights were violated as a result. Mr. Garcia

                                   2   shall have until March 20, 2019, to file an amended complaint. If Mr. Garcia does not file an

                                   3   amended complaint by this date, then the Clerk of the Court shall automatically dismiss all

                                   4   claims against Mr. Marks with prejudice and close the file in the case.

                                   5          This order disposes of Docket No. 6.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: February 12, 2019

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
